DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-36 are canceled.
Claims 37-55 are new.
Claims 37-55 are pending and have been examined.
This action is in reply to the papers filed on 02/26/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/26/2020, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 02/26/2020 as modified by the preliminary amendment filed on 06/10/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 44, 48, 49 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites the limitation "wherein the one or more social media connections…" There is insufficient antecedent basis for this limitation in the claim.
Claim 44 may not properly depend from itself. For purposes of compact prosecution, the Office interprets Claim 44 to depend from claim 43. Please amend accordingly.
Claim 48 may not properly depend from itself. For purposes of compact prosecution, the Office interprets Claim 48 to depend from claim 47. Please amend accordingly.
Claim 49 is rejected because of its dependence on rejected claim 48.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 37-55 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for providing personal shopping services.
Claim 37 recites [a] method, comprising: tracking a performance of a sales associate; associating a customer with the sales associate based on a location and the tracked performance of the sales associate; providing one or more graphical user interfaces to enable the sales associate to request to be a personal shopper for the customer via a selection of one or more graphical elements of the one or more graphical user interfaces; causing, via a selection of one or more graphical elements of the one or more graphical user interface, a catalog to be created, wherein the catalog comprises one or both of a recommended product and a recommended service, one or both of a product offering and a service offering customized for the customer, and one or more comments by the sales associate; providing the sales associate with a plurality of different graphical user interfaces that can be accessed, via a selection of one or more graphical elements of the one or more graphical user interfaces, to create a customized graphical user interface for the customer; receiving an indication of a purchase of the recommended product or the recommended service; and providing a reward to the sales associate based upon the purchased product or the purchased service.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 37-55 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 37: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
37. A method, comprising: 

No additional elements are positively claimed.
tracking a performance of a sales associate; 
This limitation includes the step of tracking a performance of a sales associate. 
No additional elements are positively claimed.
This limitation is directed to observing and evaluating known information in order to facilitate personal shopping services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
No additional elements are positively claimed.
associating a customer with the sales associate based on a location and the tracked performance of the sales associate; 
This limitation includes the step of associating a customer with the sales associate based on a location and the tracked performance of the sales associate.
No additional elements are positively claimed.
This limitation is directed to organizing and/or associating known information in order to facilitate personal shopping services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
providing one or more graphical user interfaces to enable the sales associate to request to be a personal shopper for the customer via a selection of one or more graphical elements of the one or more graphical user interfaces; 
This limitation includes the step of providing one or more graphical user interfaces to enable the sales associate to request to be a personal shopper for the customer via a selection of one or more graphical elements of the one or more graphical user interfaces. 
But for the graphical user elements, this limitation is directed to displaying, receiving, and transmitting known information in order to facilitate personal shopping services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
providing one or more graphical user interfaces 
causing, via a selection of one or more graphical elements of the one or more graphical user interface, a catalog to be created, wherein the catalog comprises one or both of a recommended product and a recommended service, one or both of a product offering and a service offering customized for the customer, and one or more comments by the sales associate; 
This limitation includes the step of causing, via a selection of one or more graphical elements of the one or more graphical user interface, a catalog to be created, wherein the catalog comprises one or both of a recommended product and a recommended service, one or both of a product offering and a service offering customized for the customer, and one or more comments by the sales associate. 
No additional elements are positively claimed.
This limitation is directed to displaying known information in order to facilitate personal shopping services which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
providing the sales associate with a plurality of different graphical user interfaces that can be accessed, via a selection of one or more graphical elements of the one or more graphical user interfaces, to create a customized graphical user interface for the customer; 
This limitation includes the step of providing the sales associate with a plurality of different graphical user interfaces that can be accessed, via a selection of one or more graphical elements of the one or more graphical user interfaces, to create a customized graphical user interface for the customer. 
But for the graphical user elements, this limitation is directed to organizing, displaying, receiving, and transmitting known information in order to facilitate personal shopping services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing the sales associate with a plurality of different graphical user interfaces that can be accessed, via a selection of one or more graphical elements
receiving an indication of a purchase of the recommended product or the recommended service;
This limitation includes the step of receiving an indication of a purchase of the recommended product or the recommended service. 
No additional elements are positively claimed.
This limitation is directed to receiving and transmitting known information in order to facilitate personal shopping services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
providing a reward to the sales associate based upon the purchased product or the purchased service. 
This limitation includes the step of providing a reward to the sales associate based upon the purchased product or the purchased service. 
No additional elements are positively claimed.
This rewarding or incentivizing behavior in order to facilitate personal shopping services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as receiving, transmitting, and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to receive, transmit, and display data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed graphical user interface merely receives, transmits, and displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 38-55 further describes the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims tracking performance of a sales associate, associating a customer with a sales associate, creating a catalog, providing a reward, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from providing personal shopping services. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a.	Determining the scope and contents of the prior art;
b.	Ascertaining the differences between the prior art and the claims in issue;
c.	Resolving the level of ordinary skill in the pertinent art; and
d.	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 37. Katz 2012/0191515 teaches A method, comprising: tracking a performance of a sales associate (Katz 2012/0191515 [0017 - satisfaction rating of the advice provider interpreted as tracking a performance] In one embodiment, the attributes of the advice provider are selected from a group consisting of the age of the advice provider, response time of the advice provider, satisfaction rating of the advice provider, language spoken by the advice provider, experience of the advice provider, subject acumen of the advice provider, geographical location of the advice provider, gender of the advice provider. In another embodiment, the attributes of the advice receiver are comprised of language spoken by the advice receiver, inquiry subject of the advice receiver, geographical location of the advice receiver, gender of the advice receiver, available wait time of the advice receiver, and speed of response time required by the advice receiver. [0075 – Vend diagram used to analyze advice providers] FIG. 1500 is a Venn diagram illustrating the visual representation of the criteria used by the support system to analyze and select the pool of advice providers 1500. Each criterion is a specific trait or characteristic desired by the advice receiver, such as the response time of the advice provider, the rating of advice provider, the expertise of the advice provider, the experience of the advice provider, or the language in which the advice provider is proficient. As such, those advice providers who satisfy the first criterion 1503 is overlapped with those satisfying criterion 2 1501, upon which they are overlapped with those satisfying criterion 3 1505, wherein those matching all criteria 1500 are selected. If none of the advice providers matching all criteria 1500 are available, those next best match the given criteria 1502, 1504, 1506, are selected to be match with the advice receiver.); associating a customer with the sales associate based on a location  and the tracked performance of the sales associate (Katz 2012/0191515 [0017 – attributes of the advice provider (interpreted as sales associate) selected from a group consisting of … satisfaction rating of the advice provider (interpreted as performance of the sales associate) … geographical location of the advice provider…] In one embodiment, the attributes of the advice provider are selected from a group consisting of the age of the advice provider, response time of the advice provider, satisfaction rating of the advice provider, language spoken by the advice provider, experience of the advice provider, subject acumen of the advice provider, geographical location of the advice provider, gender of the advice provider. In another embodiment, the attributes of the advice receiver are comprised of language spoken by the advice receiver, inquiry subject of the advice receiver, geographical location of the advice receiver, gender of the advice receiver, available wait time of the advice receiver, and speed of response time required by the advice receiver. [0018 – platform selects the advice provider (interpreted as sales associate) to engage the advice receiver (interpreted as customer) based on the attributes of the advice provider and the attributes of the advice receiver] In one embodiment the advice receiver selects the advice provider to engage based on the attributes of the advice provider. In another embodiment, the platform selects the advice provider to engage the advice receiver based on the attributes of the advice provider and the attributes of the advice receiver. In one embodiment, the platform selects the advice provider to engage the advice receiver based on matching the attributes of the advice provider to the attributes of the advice receiver. In one embodiment, the platform selects the advice provider to engage the advice receiver based on matching the attributes of the advice provider to the attributes of the advice receiver using a predetermined algorithm. In one embodiment, the algorithm can be adjusted. In one embodiment, the algorithm assigns different priorities to the attributes of the advice provider.); providing one or more graphical user interfaces (Katz 2012/0191515 [Figs. 5, 9, 10 - GUI]) to enable the sales associate to request to be a personal shopper for the customer via a selection of one or more graphical elements of the one or more graphical user interfaces (Katz 2012/0191515 [0018 - advice receiver selects the advice provider to engage (advice provider interpreted as sales associate/personal shopper and advice receiver interpreted as customer)] In one embodiment the advice receiver selects the advice provider to engage based on the attributes of the advice provider. In another embodiment, the platform selects the advice provider to engage the advice receiver based on the attributes of the advice provider and the attributes of the advice receiver. In one embodiment, the platform selects the advice provider to engage the advice receiver based on matching the attributes of the advice provider to the attributes of the advice receiver. In one embodiment, the platform selects the advice provider to engage the advice receiver based on matching the attributes of the advice provider to the attributes of the advice receiver using a predetermined algorithm. In one embodiment, the algorithm can be adjusted. In one embodiment, the algorithm assigns different priorities to the attributes of the advice provider. [0019 - the advice receiver can also be an advice provider (interpreted as the sales associate to request to be a personal shopper for the customer)] In one embodiment, the algorithm assigns different priorities to the attributes of the advice receiver. In one embodiment, the advice receiver can also be an advice provider. In one embodiment, the advice receiver can rate the advice provider based on advice receiver's experience with the advice provider. In one embodiment, the advice provider is connected to the platform through an internet access device. In one embodiment, the internet access device is selected from a group which consists of computer, cellular phone, and computer tablets. In one embodiment, the advice provider is engaging the advice receiver in real-time. In one embodiment, the advice provider is engaging the advice receiver in real-time via web camera. [0067 – expert may click [] to generate a referral link…] Referring to FIG. 7, from the original link 700, the expert may click 701 to generate a referral link, wherein, also generated is a brief description of the recommended product 703 and a thumbnail view of the picture of the product 702. Upon the satisfaction of the correct description and product 703 to recommend to the shopper, expert can click 704 to add the automatically generated referral link on the affiliate page as an answer to the query posed by the shoppers.); causing, via a selection of one or more graphical elements of the one or more graphical user interface, a catalog to be created, wherein the catalog comprises one or both of a recommended product and a recommended service, one or both of a product offering and a service offering customized for the customer, and one or more comments by the sales associate (Katz 2012/0191515 [0067 – generate a description of the recommended product and picture of the product interpreted as causing a catalog to be created] Referring to FIG. 7, from the original link 700, the expert may click 701 to generate a referral link, wherein, also generated is a brief description of the recommended product 703 and a thumbnail view of the picture of the product 702. Upon the satisfaction of the correct description and product 703 to recommend to the shopper, expert can click 704 to add the automatically generated referral link on the affiliate page as an answer to the query posed by the shoppers.); providing the sales associate with a plurality of different graphical user interfaces that can be accessed (Katz 2012/0191515 [Figs. 5, 9, 10 - GUI]), via a selection of one or more graphical elements of the one or more graphical user interfaces, to create a customized graphical user interface for the customer (Katz 2012/0191515 [Figs. 5, 9, 10 - GUI]);
Katz 2012/0191515 may not expressly disclose the following features, however, Mon et al. 2011/0184865 teaches create a customized graphical user interface for the customer (Mon et al. 2011/0184865 [0085 - creates a customized graphical user interface for the user] As represented by block 749, in one embodiment the ATM 300 provides the user with options based on the pre-established user preferences 500. For example, the user may typically perform the same several transactions at the ATM and, in one embodiment of the invention, is be able to create a user preference that creates a customized graphical user interface for the user that, for example, initially asks the user to select from one of the few transactions types that the user typically engages in at the ATM rather than initially displaying options for translation types that the user rarely engages in.); 
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the customized graphical user interface for the user features as taught by Mon et al. 2011/0184865. One of ordinary skill in the art would have been motivated to do so in order to personalize or customize the user experience which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Katz 2012/0191515 further teaches receiving an indication of a purchase of the recommended product or the recommended service (Katz 2012/0191515 [0042] The method can be employed in an internet-based referral system (shopping advice platform) that enables users (experts) to interact with other users (shoppers) by making recommendations or reviewing products and goods of any participating merchant to fulfill the needs of the users. The experts initially enroll or register on a platform offering shopping advice (shopping advice platform) as experts, and receive an associated expert code ("expert ID") that identifies the referring expert. The expert may, for example, provide reviews, recommendations, and/or editorials of specific products. More specifically, the expert may answer specific questions of shoppers, either through real-time or non-real-time response, by making recommendations of goods or services of any merchant to the shoppers based on their needs. The expert's recommendation will typically include a link having a merchant ID and/or product-specific ID, then, either in real-time or on a static page, the platform automatically generates a new link ("referral link") to further include the ID of the expert, the affiliate code, and/or the shopper's identification ("Shopper ID"). The shopper can make a query in the form of a message on the platform, and the experts can answer the query via posting messages with website links to recommended products or services tailored towards the shopper, upon which an email is sent to the shopper notifying that the query has been answered. Alternatively, the shopper can also make real-time query in the form of a chat or video chat, wherein the experts can answer the query and provide a website link to the recommended products or services tailored towards the shopper via chat, video chat, or a combination thereof. When a shopper follows such link and then makes a purchase (as tracked by the merchant's website), the method provides the ability for the participating merchant or non-participating merchant who are members of an existing merchant affiliate network to pay commission to the expert who provided the referrals.); and providing a reward to the sales associate based upon the purchased product or the purchased service (Katz 2012/0191515 [0013] It is also an object of the invention to provide monetary or other incentive to experts for providing personalized shopping experiences of goods and services of various merchants to the shoppers, wherein the monetary or other incentive is available from merchants participating in the referral system herein disclosed. [0042] The method can be employed in an internet-based referral system (shopping advice platform) that enables users (experts) to interact with other users (shoppers) by making recommendations or reviewing products and goods of any participating merchant to fulfill the needs of the users. The experts initially enroll or register on a platform offering shopping advice (shopping advice platform) as experts, and receive an associated expert code ("expert ID") that identifies the referring expert. The expert may, for example, provide reviews, recommendations, and/or editorials of specific products. More specifically, the expert may answer specific questions of shoppers, either through real-time or non-real-time response, by making recommendations of goods or services of any merchant to the shoppers based on their needs. The expert's recommendation will typically include a link having a merchant ID and/or product-specific ID, then, either in real-time or on a static page, the platform automatically generates a new link ("referral link") to further include the ID of the expert, the affiliate code, and/or the shopper's identification ("Shopper ID"). The shopper can make a query in the form of a message on the platform, and the experts can answer the query via posting messages with website links to recommended products or services tailored towards the shopper, upon which an email is sent to the shopper notifying that the query has been answered. Alternatively, the shopper can also make real-time query in the form of a chat or video chat, wherein the experts can answer the query and provide a website link to the recommended products or services tailored towards the shopper via chat, video chat, or a combination thereof. When a shopper follows such link and then makes a purchase (as tracked by the merchant's website), the method provides the ability for the participating merchant or non-participating merchant who are members of an existing merchant affiliate network to pay commission to the expert who provided the referrals. [0049] Because the expert enrollment and the referral tracking/credit functions are automated in whole or in part, the architecture allows for these benefits to be realized with minimal supervision by the merchant and with minimum input from the experts. In addition, because the compensation provided to the expert is performance-based (e.g. based on the revenue generated from the referrals that result in actual sales), the merchant need not be concerned with the existence of large numbers of marginally-productive experts who provide relatively small number of referrals.).

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Bhatia et al. 2012/0022937.
Regarding Claim 38. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Bhatia et al. 2012/0022937 teaches comprising tracking one or both online activities and offline activities of the customer (Bhatia et al. 2012/0022937 [0047 – tracking online and offline user activities] Step 1116 represents follow-up tracking of online and offline user activities, such as online conversions, offline purchases, etc.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the tracking both online and offline activities of the customer features as taught by Bhatia. One of ordinary skill in the art would have been motivated to do so in order to monitor a greater volume of purchases of a customer and build a more robust customer profile by which a personal shopper may better make recommendations from (i.e., advertisement optimization / improve user experience).
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 39. The method according to claim 37, Katz 2012/0191515 further teaches wherein the reward comprises a commission based on a sale price of the purchased product or the purchased service (Katz 2012/0191515 [0040 – commission interpreted as reward] The present invention provides a method for a system (shopping advice platform) to provide experts ("experts") to receive commission efficiently for recommending goods on the shopping advice platform sold by participant merchants ("merchants") or a non-participant merchant who is a member of a merchant affiliate program. All the merchants will have a unique identification ("merchant ID"), and all the shoppers will have a unique identification ("shopper ID"). The system and method are implemented in part by computer that manages the shopping advice platform. [0021 - commission] In one embodiment, the interaction platform receives a merchant commission from the merchant wherein the merchant is a registered merchant of the interaction platform wherein the platform provides the commission to the advice provider. In one embodiment, the merchant is a registered merchant of a merchant affiliate network. In one embodiment, the interaction platform is connected to the merchant affiliate network wherein the merchant affiliate network receives an affiliate merchant commission from the merchant and the interaction platform receives an affiliate commission from the merchant affiliate network wherein the advice provider receives the advice provider commission from the interaction platform. [0045 – commission based on percentage of selling price] In one implementation, the referral commission is automatically generated based on a fixed percentage of the merchant's selling price, and is paid to the expert electronically on a periodic basis (such as every calendar quarter). In accordance with another aspect of the invention, the shopping advice platform implements an automated expert enrollment process for allowing individuals ("applicants") to register as experts in order to generate the referral links. The enrollment process is implemented in part by web pages that are transmitted to the computer of the applicants, and by enrollment software that runs on the shopping advice platform's site. During the enrollment process, the applicants are presented with an online business agreement (in the form of a web page) that sets forth the terms and conditions of doing business with, or participating in the program of, the shopping advice platform. In addition, the applicant is presented with an online form that requests from the applicants various information, such as name, payment address, and e-mail address.).

Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Pradeep 2013/0124365.
Regarding Claim 40. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Pradeep 2013/0124365 teaches wherein associating the customer with the sales associate comprises determining a relationship between the customer and the sales associate, and wherein the customer initiates the association of the customer with the sales associate (Pradeep 2013/0124365 [0014] Mechanisms are provided for efficiently and effectively connecting users such as customers, consumers, and clients with remote agents such as salespeople, assistants, personal shoppers, etc., by using a merchandising interface in store, shop, and showroom environments. A merchandising connection system identifies and analyzes characteristics of users, target products, and remote agents, and matches users and remote agents using data such as demographic information, common interests, compatible personality types, areas of expertise, attractiveness levels, etc. Various sensors, detectors, actuators, scent emitters, etc., at the merchandising interface work to enhance the user and remote agent connection. [0018] The consumer may even be provided with the option of selecting one or more available remote assistants. If a particular assistant is selected by a different consumer, a different option may appear. In some examples, a merchandising connection system may identify particular users and provide remote agents who the consumer has interacted with positively in the past.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the associating features as taught by Pradeep. One of ordinary skill in the art would have been motivated to do so in order to allow a customer to have control over if and when to solicit the services of a personal shopper (i.e., advertisement optimization / improve user experience).

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Stein 2011/0258086.
Regarding Claim 41. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Stein 2011/0258086 teaches wherein associating the customer with the sales associate comprises determining a relationship between the customer and the sales associate, wherein the relationship comprises one or more social media connections (Stein 2011/0258086 [0016] Disclosed herein, in certain embodiments, is a computer-based system for social shopping, comprising: (a) a digital processing device comprising an operating system configured to perform executable instructions, wherein the processing device is optionally connected to a computer network; and (b) a computer program including executable instructions that create a social shopping networking service comprising: (i) a social shopping toolbar comprising a module adapted to create a selection of items for purchase, wherein the items are selected from one or more web sites; and (ii) a social shopping web application comprising a module adapted to enable at least a first and a second user to simultaneously view an identical item for purchase from the selection of items for purchase, such that a live showroom is generated, and a module that enables the first and second user to interact with each other. In some embodiments, the toolbar comprises a functional addition to a web browser such as a plug-in, extension, add-in, or add-on. In some embodiments, the toolbar comprises a functional addition to a mobile web browser such as a plug-in, extension, add-in, or add-on. In some embodiments, the toolbar comprises a mobile application. In some embodiments, the toolbar comprises a standalone application. In some embodiments, the toolbar is available to a user when viewing any web site. In some embodiments, the items are text, photographs, videos, hyperlinks, or any combination thereof. In some embodiments, the items are apparel and apparel accessories and the shopping is shopping related. In some embodiments, the toolbar further comprises a module adapted to export one or more items from the selection of items to the social shopping web application. In some embodiments, the toolbar further comprises a module adapted to export one or more items from the selection of items to a third party social network. In some embodiments, the selection of items comprises graphic representations, such as photographs, of the items. In some embodiments, the selection of items comprises URIs of the items. In some embodiments, the module adapted to create a selection of items for purchase generates additions to the selection of items by analyzing the previous items for purchase selected by a user. In some embodiments, the toolbar further comprises a module adapted to search items for purchase previously selected by one or more users from one or more web sites. In some embodiments, the toolbar further comprises a module adapted to monitor the online status of one or more friends or advisors. In some embodiments, the friends or advisors are other users of the social shopping networking service. In some embodiments, the friends or advisors are users of a third party social network. In some embodiments, the toolbar further comprises a module adapted to query one or more friends or advisors regarding one or more items for purchase from the selection of items for purchase. In some embodiments, the toolbar further comprises a module adapted to exchange information with the web application. In some embodiments, the module that enables the first and second user to interact with each other is configured to enable one or more shoppings selected from: email, chat, instant messaging, SMS, MMS, blogging, microblogging, BBS posts, social networking, wall posts, screen sharing, video conferencing, or VoIP.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the social networking features as taught by Stein. One of ordinary skill in the art would have been motivated to do so in order to utilize well known social networking resources to connect with others for the purpose of facilitating shopping (i.e., advertisement optimization / improve user experience).

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Siamwalla et al. 2013/0097144.
Regarding Claim 42. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Siamwalla et al. 2013/0097144 teaches wherein the one or more social media connections are determined via one or more queries of one or more social media applications (Siamwalla et al. 2013/0097144 [Claim 6] 6. The one or more computer-readable storage media of claim 1, wherein receiving the search query from the user comprises receiving the search query via a user interface associated with a search application, and wherein the data associated with the social network connections of the user is retrieved from a data store associated with the search application.). 
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the social networking features as taught by Siamwalla. One of ordinary skill in the art would have been motivated to do so in order to utilize well known social networking resources to connect with others for the purpose of facilitating shopping (i.e., advertisement optimization / improve user experience).
Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 43. The method according to claim 37, Katz 2012/0191515 further teaches comprising hosting one or more databases of information related to the customer, the sales associate, and a plurality of products or services, wherein the one or both of the recommended product and the recommended service are selected from the plurality of products and services (Katz 2012/0191515 [0016 - database storing one or more attributes of the advice provider and one or more attributes of the advice receiver] In one aspect of the invention, disclosed is a method to facilitate an interaction platform for exchanges of user-to-user advice comprising: providing a network; providing a host computer system wherein the host computer is connected to the network wherein the host computer provides an interaction platform for one or more advice providers to provide advice regarding one or more products to one or more advice receivers; the advice is provided to the advice receiver via the interaction platform. The host computer further provides a database storing one or more attributes of the advice provider and one or more attributes of the advice receiver. [0009 - recommend goods and services] It is also an object of the invention to provide shoppers with experts to recommend goods and services based on the particular shoppers' needs, wherein the experts have fields of specialty in which they have expertise.).

Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Fletchall et al. US 8,751,316.
Regarding Claim 44. The method according to claim 44, Katz 2012/0191515 may not expressly disclose the following features, however, Fletchall et al. US 8,751,316 teaches wherein the one or more databases of information related to the plurality of products or services is hosted by a retail establishment (Fletchall et al. US 8,751,316 [Col. 3:50-60] In one or more embodiments of the invention, the product database (121) is hosted on a merchant server (not shown). Alternatively, the product database (121) is maintained by a third party operator and located on a server (not shown) of the third party operator. A merchant may have exclusive access via a secure channel to a portion of the product database (121) corresponding to the products offered for sale by the merchant.). 
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the database of information related to a plurality of products or services is hosted by a retail establishment features as taught by Fletchall. One of ordinary skill in the art would have been motivated to do so in order to store data at the source of sale (i.e., the retailer/merchant).
Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 45. The method according to claim 37, Katz 2012/0191515 further teaches wherein the one or both of the recommended product and the recommended service comprise a proactive recommendation by the sales associate (Katz 2012/0191515 [0042 - recommendations] The method can be employed in an internet-based referral system (shopping advice platform) that enables users (experts) to interact with other users (shoppers) by making recommendations or reviewing products and goods of any participating merchant to fulfill the needs of the users. The experts initially enroll or register on a platform offering shopping advice (shopping advice platform) as experts, and receive an associated expert code ("expert ID") that identifies the referring expert. The expert may, for example, provide reviews, recommendations, and/or editorials of specific products. More specifically, the expert may answer specific questions of shoppers, either through real-time or non-real-time response, by making recommendations of goods or services of any merchant to the shoppers based on their needs. The expert's recommendation will typically include a link having a merchant ID and/or product-specific ID, then, either in real-time or on a static page, the platform automatically generates a new link ("referral link") to further include the ID of the expert, the affiliate code, and/or the shopper's identification ("Shopper ID"). The shopper can make a query in the form of a message on the platform, and the experts can answer the query via posting messages with website links to recommended products or services tailored towards the shopper, upon which an email is sent to the shopper notifying that the query has been answered. Alternatively, the shopper can also make real-time query in the form of a chat or video chat, wherein the experts can answer the query and provide a website link to the recommended products or services tailored towards the shopper via chat, video chat, or a combination thereof. When a shopper follows such link and then makes a purchase (as tracked by the merchant's website), the method provides the ability for the participating merchant or non-participating merchant who are members of an existing merchant affiliate network to pay commission to the expert who provided the referrals.).
Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 46. The method according to claim 37, Katz 2012/0191515 further teaches comprising hosting one or more databases of information relating to an account manager; and associating the sales associate with the account manager (Katz 2012/0191515 [0040 – computer that manages shopping advice platform; Figs. 1-3] The present invention provides a method for a system (shopping advice platform) to provide experts ("experts") to receive commission efficiently for recommending goods on the shopping advice platform sold by participant merchants ("merchants") or a non-participant merchant who is a member of a merchant affiliate program. All the merchants will have a unique identification ("merchant ID"), and all the shoppers will have a unique identification ("shopper ID"). The system and method are implemented in part by computer that manages the shopping advice platform.).
Claim 47 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 47. The method according to claim 37, Katz 2012/0191515 further teaches comprising providing one or more user interfaces that comprise one or more graphical elements displayed on one or more computing devices to enable the customer and the sales associate to communicate with respect to the recommended product or the recommended service (Katz 2012/0191515 [0011 - shoppers and the experts may interface through the use of emails, forum posts, or any other forms of non-real-time communication] It is also an object of the invention to allow experts to provide non-real-time communication in response to the shopper's request for goods or services, wherein the shoppers and the experts may interface through the use of emails, forum posts, or any other forms of non-real-time communication. [0042] The method can be employed in an internet-based referral system (shopping advice platform) that enables users (experts) to interact with other users (shoppers) by making recommendations or reviewing products and goods of any participating merchant to fulfill the needs of the users. The experts initially enroll or register on a platform offering shopping advice (shopping advice platform) as experts, and receive an associated expert code ("expert ID") that identifies the referring expert. The expert may, for example, provide reviews, recommendations, and/or editorials of specific products. More specifically, the expert may answer specific questions of shoppers, either through real-time or non-real-time response, by making recommendations of goods or services of any merchant to the shoppers based on their needs. The expert's recommendation will typically include a link having a merchant ID and/or product-specific ID, then, either in real-time or on a static page, the platform automatically generates a new link ("referral link") to further include the ID of the expert, the affiliate code, and/or the shopper's identification ("Shopper ID"). The shopper can make a query in the form of a message on the platform, and the experts can answer the query via posting messages with website links to recommended products or services tailored towards the shopper, upon which an email is sent to the shopper notifying that the query has been answered. Alternatively, the shopper can also make real-time query in the form of a chat or video chat, wherein the experts can answer the query and provide a website link to the recommended products or services tailored towards the shopper via chat, video chat, or a combination thereof. When a shopper follows such link and then makes a purchase (as tracked by the merchant's website), the method provides the ability for the participating merchant or non-participating merchant who are members of an existing merchant affiliate network to pay commission to the expert who provided the referrals. [0070 - communicate through live chat] FIG. 10 illustrates a screen display of a real time interface between shopper and expert. Both the shopper and the expert may control whether to use video 1000, microphone 1001, or to simply communicate through live chat 1002.).
Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 48. The method according to claim 48, Katz 2012/0191515 further teaches wherein the one or more user interfaces enable the customer and the sales associate to discuss the recommended product or the recommend service via one or more of an audio communication, a text communication, an email, a text chat, and a video communication (Katz 2012/0191515 [0011 - shoppers and the experts may interface through the use of emails, forum posts, or any other forms of non-real-time communication] It is also an object of the invention to allow experts to provide non-real-time communication in response to the shopper's request for goods or services, wherein the shoppers and the experts may interface through the use of emails, forum posts, or any other forms of non-real-time communication. [0042] The method can be employed in an internet-based referral system (shopping advice platform) that enables users (experts) to interact with other users (shoppers) by making recommendations or reviewing products and goods of any participating merchant to fulfill the needs of the users. The experts initially enroll or register on a platform offering shopping advice (shopping advice platform) as experts, and receive an associated expert code ("expert ID") that identifies the referring expert. The expert may, for example, provide reviews, recommendations, and/or editorials of specific products. More specifically, the expert may answer specific questions of shoppers, either through real-time or non-real-time response, by making recommendations of goods or services of any merchant to the shoppers based on their needs. The expert's recommendation will typically include a link having a merchant ID and/or product-specific ID, then, either in real-time or on a static page, the platform automatically generates a new link ("referral link") to further include the ID of the expert, the affiliate code, and/or the shopper's identification ("Shopper ID"). The shopper can make a query in the form of a message on the platform, and the experts can answer the query via posting messages with website links to recommended products or services tailored towards the shopper, upon which an email is sent to the shopper notifying that the query has been answered. Alternatively, the shopper can also make real-time query in the form of a chat or video chat, wherein the experts can answer the query and provide a website link to the recommended products or services tailored towards the shopper via chat, video chat, or a combination thereof. When a shopper follows such link and then makes a purchase (as tracked by the merchant's website), the method provides the ability for the participating merchant or non-participating merchant who are members of an existing merchant affiliate network to pay commission to the expert who provided the referrals. [0070 - communicate through live chat] FIG. 10 illustrates a screen display of a real time interface between shopper and expert. Both the shopper and the expert may control whether to use video 1000, microphone 1001, or to simply communicate through live chat 1002.).
Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 49. The method according to claim 48, Katz 2012/0191515 further teaches wherein the one or more user interfaces enable the customer and the sales associate to share web browsing between the customer and the sales associate (Katz 2012/0191515 [0054 – web browser features] In operation, the shoppers can access the shopping advice platform 102 using a standard web browser 109, such as Mozilla's Firefox or Microsoft's Internet Explorer, which uses the HTTP protocol to communicate with a web server 105 of the shopping advice platform 102. The web server 105 accesses a local store of catalog documents 106 (in the form of HTML or " web" documents) which can be requested, retrieved, and viewed by the shoppers via the web browser 109. The shopper is able to request information regarding certain products or services through the shopping advice platform 102, wherein experts in the field may provide tailored responses to the shoppers' query. [0055] Similarly, the experts access the shopping advice platform 102 using a standard web browser 111 to communicate with a web server 105 of the shopping advice platform 102. Via the web browser 111, the experts access the catalog documents 106 stored on the web server 105. These catalog documents 106, which can be requested, retrieved, and viewed by the experts, include information generated by the expert about the various products featured on the merchant's website 103. The experts can access the merchant website 103 to locate the desired products catalog page 110, and input the URL to the shopping advice platform 102 for access by shoppers. Preferably, this information includes editorial descriptions, reviews, and/or recommendations of the products that assist shoppers in making informed purchasing decisions.).

Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865.
Regarding Claim 50. The method according to claim 37, Katz 2012/0191515 further teaches  wherein the customer is associated with the sales associate (Katz 2012/0191515 [0017 – attributes of the advice provider (interpreted as sales associate) selected from a group consisting of … satisfaction rating of the advice provider (interpreted as performance of the sales associate) … geographical location of the advice provider…] In one embodiment, the attributes of the advice provider are selected from a group consisting of the age of the advice provider, response time of the advice provider, satisfaction rating of the advice provider, language spoken by the advice provider, experience of the advice provider, subject acumen of the advice provider, geographical location of the advice provider, gender of the advice provider. In another embodiment, the attributes of the advice receiver are comprised of language spoken by the advice receiver, inquiry subject of the advice receiver, geographical location of the advice receiver, gender of the advice receiver, available wait time of the advice receiver, and speed of response time required by the advice receiver. [0018 – platform selects the advice provider (interpreted as sales associate) to engage the advice receiver (interpreted as customer) based on the attributes of the advice provider and the attributes of the advice receiver] In one embodiment the advice receiver selects the advice provider to engage based on the attributes of the advice provider. In another embodiment, the platform selects the advice provider to engage the advice receiver based on the attributes of the advice provider and the attributes of the advice receiver. In one embodiment, the platform selects the advice provider to engage the advice receiver based on matching the attributes of the advice provider to the attributes of the advice receiver. In one embodiment, the platform selects the advice provider to engage the advice receiver based on matching the attributes of the advice provider to the attributes of the advice receiver using a predetermined algorithm. In one embodiment, the algorithm can be adjusted. In one embodiment, the algorithm assigns different priorities to the attributes of the advice provider.) as a reward for the tracked performance by the sales associate (Katz 2012/0191515 [0017 - satisfaction rating of the advice provider interpreted as tracked performance] In one embodiment, the attributes of the advice provider are selected from a group consisting of the age of the advice provider, response time of the advice provider, satisfaction rating of the advice provider, language spoken by the advice provider, experience of the advice provider, subject acumen of the advice provider, geographical location of the advice provider, gender of the advice provider. In another embodiment, the attributes of the advice receiver are comprised of language spoken by the advice receiver, inquiry subject of the advice receiver, geographical location of the advice receiver, gender of the advice receiver, available wait time of the advice receiver, and speed of response time required by the advice receiver. [0075] FIG. 1500 is a Venn diagram illustrating the visual representation of the criteria used by the support system to analyze and select the pool of advice providers 1500. Each criterion is a specific trait or characteristic desired by the advice receiver, such as the response time of the advice provider, the rating of advice provider, the expertise of the advice provider, the experience of the advice provider, or the language in which the advice provider is proficient. As such, those advice providers who satisfy the first criterion 1503 is overlapped with those satisfying criterion 2 1501, upon which they are overlapped with those satisfying criterion 3 1505, wherein those matching all criteria 1500 are selected. If none of the advice providers matching all criteria 1500 are available, those next best match the given criteria 1502, 1504, 1506, are selected to be match with the advice receiver.).
Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Achlioptas 2004/0148275.
Regarding Claim 51. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Achlioptas 2004/0148275 teaches comprising hosting one or more databases with information about the customer that is obtained via data mining (Achlioptas 2004/0148275 [0064 – data mining] FIG. 8 illustrates a typical exemplary entry 800 of personal information in accordance with the present invention. Several categories 802 and one or more attributes 704 for the respective categories are depicted. Thus, for example, navigation information towards this user can be returned based on a query for a red convertible for sale. One suitable approach for entering the personal information or profile employs a generic page or template of a home page that assists entering such information. As discussed in greater detail infra, creating a home page can amount to making statements about oneself that a 3.sup.rd party (e.g., fan) would not mind corroborating. A number of attributes should be selectable to increase the ease of entering the personal information. For example, a user may be able to select an item from a drop down list for a particular attribute. As another example, a user may be able to select "not applicable" for attributes that a user does not wish to provide information for. Then, the home pages can be uploaded to the private storage component 604 (FIG. 6) via a secure connection that reasonably ensures that their personal information does not become public information. Other suitable approaches can be used to upload personal information (e.g., data mining, cookies, data scavenging, third party providers and the like) and still be in accordance with the present invention.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the data mining features as taught by Achlioptas. One of ordinary skill in the art would have been motivated to do so in order to collect data about a user without the need for the user to waste time entering it.
Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Kalin 2012/0130847.
Regarding Claim 52. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Kalin 2012/0130847 teaches wherein the customer can be associated with a plurality of personal shoppers (Kalin 2012/0130847 [0041] According to another embodiment of the present invention, in response to the search query, the list of resources includes a list of people who are known to be proficient at locating items related to a user's search query. Such people are sometimes referred to as "personal shoppers," who are people who help others shop for products or services by providing advice, offering suggestions, and/or facilitating purchases based on the customer's requests. Personal shoppers may have particular experience or expertise in certain areas, such as clothing, furniture/home decor, or hobbies, although this is not necessarily always the case. Therefore, personal shoppers are often in a unique position to assist a shopper who is trying to locate a particular item of interest, or in some cases, to assist the shopper in identifying items that may be of interest to the shopper based on their search query. For example, personal shoppers may be identified by a comparison between the search query or the items returned by the search and a profile associated with each personal shopper, the profile to contain one or more parameters that may be compared to a search query or the results of a search query (e.g., where a personal shopper has previously assisted others with the same or similar search query, where a personal shopper has previously recommended the items of interest to other users, or where a personal shopper has an affiliation with a seller who sells the items of interest). To that end, a search engine may provide a list of one or more people (e.g., personal shoppers) who the user may subsequently engage for assistance with the user's search, in addition to, or instead of, a conventional list of items for sale that is automatically generated to match the user's search query. The list of people may be generated from a database that includes the identities other users, for example, sellers in an online marketplace.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the associating features as taught by Kalin 2012/0130847. One of ordinary skill in the art would have been motivated to do so in order to provide a customer with a list of pre-qualified experts to pick from depending upon availability or other reasons.
Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Billadeau 2003/0110225.
Regarding Claim 53. The method according to claim 37, Katz 2012/0191515 may not expressly disclose the following features, however, Billadeau 2003/0110225 teaches wherein, as part of a registration process of the sales associate, the sales associate is provided one or more graphical user interfaces to cull an established contact list to associate one or more customers with the sales associate (Billadeau 2003/0110225 [0030 – list culling as part of registration] There are two customer audiences that will receive e-mailings: a) Registered (enrolled) subscribers; and b) Non-registered, or yet-to-register individuals who have responded to industrial advertising (leads) culled from various sources. A database of these users is continuously maintained offering both registration (opt-in) and removal (opt-out). Non-registered (non-qualified) individuals consist of those e-mail identities culled from client prospect lists, media sources, manually assembled lists, and additional resources. Registered (qualified) Users consist of those who have requested regular e-mailings of the Medium via a registration form on the web site and meet criteria of the Medium's user profile.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the list culling features as taught by Billadeau 2003/0110225. One of ordinary skill in the art would have been motivated to do so in order to refine a list at registration which should improve user experience later.
Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Pradeep 2013/0124365.
Regarding Claim 54. The method according to claim 37, Pradeep 2013/0124365, however, teaches wherein associating the customer with the sales associate is performed after authorization by one or both of the customer and the sales associate (Pradeep 2013/0124365 [0014] Mechanisms are provided for efficiently and effectively connecting users such as customers, consumers, and clients with remote agents such as salespeople, assistants, personal shoppers, etc., by using a merchandising interface in store, shop, and showroom environments. A merchandising connection system identifies and analyzes characteristics of users, target products, and remote agents, and matches users and remote agents using data such as demographic information, common interests, compatible personality types, areas of expertise, attractiveness levels, etc. Various sensors, detectors, actuators, scent emitters, etc., at the merchandising interface work to enhance the user and remote agent connection. [0018] The consumer may even be provided with the option of selecting one or more available remote assistants. If a particular assistant is selected by a different consumer, a different option may appear. In some examples, a merchandising connection system may identify particular users and provide remote agents who the consumer has interacted with positively in the past.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the associating features as taught by Pradeep. One of ordinary skill in the art would have been motivated to do so in order to allow a customer to have control over if and when to solicit the services of a personal shopper (i.e., advertisement optimization / improve user experience).

Claim 55 is rejected under 35 U.S.C. 103(a) as being unpatentable over: Katz 2012/0191515; in view of Mon et al. 2011/0184865; in further view of Murphy et al. 2012/0311032.
Regarding Claim 55. The method according to claim 37, comprising: Katz 2012/0191515 may not expressly disclose the following features, however, Murphy et al. 2012/0311032 teaches providing, via a selection of one or more graphical elements of one or more graphical user interfaces, access to an online personal shopper account via an online social network account, wherein the online personal shopper account and the online social network account are different accounts (Murphy et al. 2012/0311032 [0017 – social networking] Online service 104 provides one or more of various online services to users of computing devices 102, allowing users to share online experiences (e.g., play online games together, watch movies together, etc.). Service 104 is referred to as being an online service due to computing devices 102 accessing service 104 (and/or other computing devices 102) via network 106. Online service 104 includes an account access service 110, a game play service 112, a social networking service 114, an entertainment service 116, and a matchmaking service 118, each of which can communicate with one another. Services 110-118 can communicate with one another within online service 104 and/or via computing devices 102. Although illustrated as including multiple services, it should be noted that online service 104 need not include all of the services 110-118 illustrated in FIG. 1. For example, online service 104 may not include social networking service 114 and/or entertainment service 118. Additionally, it should be noted that online service 104 can include additional services, such as email or text messaging services, telephone services, video conferencing services, and so forth. [0018 – different accounts with online services] Account access service 110 provides various functionality supporting user accounts of online service 104. Different users and/or computing devices 102 typically have different accounts with online service 104, and can log into their accounts via account access service 110. A user or computing device 102 logs into an account providing credential information, such as an id (e.g., user name, email address, etc.) and password, a digital certificate or other data from a smartcard, and so forth. Account access service 110 verifies or authenticates the credential information, allowing a user or computing device 102 to access the account if the credential information is verified or authenticated, and prohibiting the user or computing device 102 from accessing the account if the credential information is not verified or is not authenticated. Once a user's credential information is authenticated, the user can use the other services provided by online gamine service 104. Account access service 110 can also provide various additional account management functionality, such as permitting changes to the credential information, establishing new accounts, removing accounts, and so forth.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Katz 2012/0191515 to include the different account features as taught by Murphy et al. 2012/0311032. One of ordinary skill in the art would have been motivated to do so in order to allow customers to maintain privacy between various different accounts (i.e., advertisement optimization / improve user experience). 

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682